Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Tillerd Ardean Smith, Medallion Transport              Appeal from the 71st District Court of
 & Logistics, LLC, Tomy Rushing d/b/a                   Harrison County, Texas (Tr. Ct. No. 12-
 Rushing Transport Services, Inc.,                      0889). Opinion delivered by Chief Justice
 Appellants                                             Morriss, Justice Moseley and Justice
                                                        Burgess participating.
 No. 06-14-00040-CV          v.

 Brandi Williams, Appellee



       As stated in the Court’s opinion of this date, we find there was error in the judgment of the
court below. Therefore, we reverse the trial court’s judgment against Rushing and render a take
nothing judgment. We also reverse the trial court’s judgment against Smith and Medallion
Transport, and remand the case to the trial court for a new trial among Smith, Medallion Transport,
and Williams consistent with this opinion.
       We further order that the appellee, Brandi Williams, pay all costs of this appeal.


                                                       RENDERED MAY 29, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk